DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s argument as submitted on 01/29/2021 places the Application in condition for allowance.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20 directed to invention non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.  See MPEP §821.02.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancelled claims 12-20. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Zhamu et al. (US 2012/0058397 A1) is the closest prior art.  
Zhamu discloses a method for manufacturing a power storage device ([0014-0024], [0054]) (figures 1 and 8), comprising: forming an active material of which surface is coated with a carbon layer ([0018] and [0067]) (see figure 1 that shown carbon coating of active material particles); forming a mixture including graphene oxide ([0012-0023], [0036] and [0054]), the active material ([0016-0017]), and a binder ([0054]); forming an active material layer by applying the mixture on a surface of a current collector ([0054]); and reducing the graphene oxide in the active material layer (or the mixture) before applying ([0054] and [0056]).
Therefore, Zhamu does not disclose reducing step before applying the mixture.  Zhamu also does not explicitly disclose that the step of reducing the graphene oxide is performed by a heat treatment on the active material layer at a temperature in a range of 130-200 oC.
Nesper discloses that graphene oxide can be reduced by heating at a temperature of 200 for 5 hours (see example 5).
Instant application discloses that reducing the mixture after application allows for an excellent electron conductivity by formation of a network for electron conduction in a positive electrode active material layer obtained in such a way that, after a graphene oxide as a conductive additive is put in a dispersion medium together with an active material and a binding agent to form a positive electrode paste, the dispersed graphene oxide is reduced by heat treatment to form a graphene. Accordingly, it is the inventors of the instant application that have discovered a method where the order of steps provides unexpected results and which is not anticipated or rendered obvious by any combination of Zhamu or Nesper.


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/GOLAM MOWLA/Primary Examiner, Art Unit 1721